Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Angelo Sherman appeals the district court’s summary order denying his Fed. R.Civ.P. 60(b)(5) motion asking the district court to reconsider the length of his criminal sentence. Because the Federal Rules of Civil Procedure do not apply to Sherman’s criminal matter, and since Sherman cites no authority authorizing the district court to reduce his sentence nearly seven years after it was imposed, we affirm the district court’s order. See United States v. Sherman, No. 2:04-cr-00303-PMD-1 (D.S.C. May 23, 2011); see also United States v. Goodwyn, 596 F.3d 233, 235 n. * (4th Cir.), cert. denied, — U.S. -, 130 S.Ct. 3530, 177 L.Ed.2d 1110 (2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.